DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 07/19/2019  is being considered by the examiner.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control system” in claims 1, 3, 7-8 and 18.
“first controller” in claims 19 and 20
“second controller” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Upon reviewing the specification “[0024] The control system 50 of FIG. 1, represented by first and second controllers 50A and 50B, respectively, ultimately outputs control signals (arrow CCo) to the serial robot 20, i.e., to the individual joint actuators thereof, in order to control the dynamic state of the serial robot 20 and each of its links 24, 26, and 28 and the wrist 30” 
“[0025] Control of the dynamic state of the serial robot 20 within the overhead system 10 may be implemented using computer-executable programs of instructions, e.g., software applications executed by the control system 50. Such software, which allows 7 
P049892the control system 50 to react to the input signals (arrow CCIN) from the sensors 32, may be stored in memory (M) and executed using one or more processors (P) or cores, with memory (M) possibly embodied as flash memory, magnetic or optical memory, CD- ROM, etc. The present approach may be practiced using a variety of computer-system and computer-network configurations, including multiprocessor systems, microprocessor- based or programmable-consumer electronics, mainframe computers, and/or in a distributed-computing environment.” 


Claim Objections
4.	Claims 1 and 11 are objected to because of the following informalities:  claims 1, and 11 line 12 and line 18, recite “the force and/ or the angle” should be replaced with –the force of the cable and/or the angle of the cable--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 1, 11 and 12, the applicant uses the term "a force on the cable and/or an angle cable", the metes and bounds of the claim are vague and ill-defined since it is not clear to the examiner whether measuring both (angle and force) or only one. This claim limitation will be treated as "or".

With regards to claims 1, 7 and 11, the applicant uses the term "selectively limit a position and/or a velocity", the metes and bounds of the claim are vague and ill-defined since it is not clear to the examiner whether limiting both (position and velocity) or only one. This claim limitation will be treated as "or".

With regards to claim 5, the applicant uses the term "a plurality of rotary encoders and/or a plurality of proximity sensors", the metes and bounds of the claim are vague and ill-defined since it is not clear to the examiner whether sensors includes both (rotary encoders and proximity sensors) or only one. This claim limitation will be treated as "or".

With regards to claim 8, the applicant uses the term " violation of the force and/or velocity limits", the metes and bounds of the claim are vague and ill-defined since it is not clear to the examiner whether violation both (force and velocity) or only one. This claim limitation will be treated as "or".

With regards to claim 15, the applicant uses the term “the single-point failure is a failure of one of the plurality of sensors and/or a violation of one of the position or velocity limits”, the metes and bounds of the claim are vague and ill-defined since it is not clear to the examiner whether failure is failure of sensor or violation both (position and velocity limits) or only one. This claim limitation will be treated as "or".

With regards to claim 19, the applicant uses the term “regulate operation of the serial robot in response to the force and/or the angle", the metes and bounds of the claim are vague and ill-defined since it is not clear to the examiner whether regulate both (angle and force) or only one. This claim limitation will be treated as "or".
The claims 2-10, 12-18 and 20 are dependent upon the independent claims 1, 11 and 19 respectively  are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claims 1, 11 and 18.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 2, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Colgate et al. US2004/0143364 in view of Zimmermann et al. US2010/0094464.
11.	Regarding claims 1 and 11. Colgate discloses a method and an overhead system for assisting an operator in moving an object when the operator imparts a manual force to the object (operator applying force to an object see at least Fig. 1a-b & 3a-b), the overhead  system comprising: 
robot having a distal end link and configured to translate vertically and horizontally within a shared workspace (the robot/manipulator includes a distal end link that translate vertical and horizontal in shared space see at least Fig. 1a-b and 3a-b [¶ 41]), 
wherein the shared workspace is characterized by a range of motion of the operator lying a least partially within a range of motion of the robot (where the workspace is shared with operator and the motion of the operator is within the motion of the robot as shown in Fig. 3a-b see at least Fig. 1a & 3a-b and [¶ 27]); 
a cable having a first end connected to the distal end link, and having a second end configured to connect to the object to thereby suspend the object from the cable (cable is connecting the distal end of the robotic/manipulator with the payload see at least [¶ 27] and Fig.1a); 
a plurality of sensors collectively configured to measure a force on the cable and/or an angle of the cable with respect to a point on the distal end link (sensors to detect force and angle cable sensor see at least [¶ 27-27 & 32]); and 
a control system configured to regulate operation of the serial robot in response to the force and/or the angle to assist the operator in moving the object within the shared workspace (controller controls robot/manipulator moving payload based on the detected tension/force on cable, also controls velocity of robot/manipulator based on the cable angle, furthermore, Colgate discloses the controller check the cable tension/force using a threshold and adjust/regulate the movement/operation of the robot/manipulator based on the detected cable tension/force see at least [¶ 9,11, 27, 29 & 67] and Fig. 7), 
wherein the control system is further configured to selectively limit a position and/or a velocity of the robot in a manner that is immune to a single-point failure (by adjusting/regulating the movement/operation of the manipulator based on the detected cable tension/force that means limiting the velocity and position of the manipulator, furthermore, Colgate discloses when the tension cable is decreased that would cause the movement of the manipulator erratic/failure, hence the controller limit velocity of the manipulator based on the detected tension/force of the cable in order to avoid the robotic system from single point failure which make system immune of failure see at least [¶ 9,11, 27, 29, 42 & 67] and Fig. 7). 
Colgate does not explicitly disclose an articulated serial robot.

However, Zimmermann is directed to robotic system for moving a free-swinging load. Zimmermann discloses an articulated serial robot and cable connected the robot distal end from to and an object as shown in Fig. 3, also system detect force in cable and cable with respect to a point on the distal end link, where the robot having the distal end link that translate vertically and horizontally within the shared workspace (see at least [¶ 54 & 62] and Fig. 2-3). Therefore, from the teaching of Zimmermann, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Colgate to provide articulated serial robot similar to that of the teaching Zimmermann in order the enhance the control robotic operation.

12.	Regarding claim 2. Colgate discloses, wherein the plurality of sensors includes a force sensor configured to measure the force on the cable (force sensor see at least [¶ 32]).  

13.	Regarding claim 7. Colgate discloses, wherein the control system is configured with redundant sensing and processing functions, and to enforce the position and/or velocity limits through monitoring of the redundant sensing and processing functions
(the controller receives data from force and cable angle sensor, and process these data based on the force and angle threshold and then adjust the movement/velocity of the manipulator see at least [¶ 9, 11, 46-48 & 67] ).

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Colgate et al. US2004/0143364 in view of Zimmermann et al. US2010/0094464 further in view of Nelson et al. US2020/0093553 (provisional application 62/734208 filed on 09/20/2018).
Regarding claim 3. Colgate discloses, wherein the control system is configured to detect a loss of tension in the cable using the force sensor (detect loss of tension in cable see at least [¶ 11]), 
Colgate does not explicitly disclose respond to the loss in tension by arresting motion of the serial robot.
However, Nelson is directed to robotic system with cable. Nelson discloses when the robot detect the loss of cable tension the robot lock all its joints to stop the articulated link, that means arresting the articulated links (see at least abstract and [¶ 5]).
Therefore, from the teaching of Nelson, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Colgate to use the technique of arresting the robot motion when the robot detect the loss of cable tension similar to that of the teaching Nelson in order enhance safety.

15.	Claims 4-6, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colgate et al. US2004/0143364 in view of Zimmermann et al. US2010/0094464 further in view of Lecours et al. US2013/0112643.
Regarding claims 4-6 and 12-14. Colgate discloses, wherein the plurality of sensors includes force sensor configure to measure force on cable and a cable angle sensor configured to measure the angle of the cable (force sensor and angle sensor see at least [¶ 11 & 29]).  
Colgate does not explicitly disclose re-claim 4, 6 and 12) plurality of cable angle sensors; re-claims 5 &13) the plurality of cable angle sensors includes a plurality of rotary encoders and/or a plurality of proximity sensors, and re-claim 14) the plurality of cable angle sensors include a plurality of Hall effect sensors.  
However, Lecours is directed to moving payload system. Lecours discloses plurality of cable angle sensors 64 and each angle sensor includes a rotary encoder and Hal effect sensor (see at least [¶ 27 & 61] and Fig. 1-10).  Therefore, from the teaching of Lecours, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Colgate to provide a plurality of cable angle sensors and each angle sensor includes a rotary encoder and Hall effect sensor similar to that of the teaching Lecours in order to detect cable angle more accurately.

16.	Regarding claim 19, Colgate discloses an overhead system for assisting an operator moving an object in a shared workspace in which the operator imparts a manual force to the object (operator sharing workspace and applying force to an object see at least Fig. 1a-b & 3a-b), the overhead system comprising: 
robot having a distal end link, wherein the articulated serial robot is a multi-axis industrial, the pedestal is mounted to a floor within the shared workspace, and the shared workspace is characterized by a range of motion of the operator lying a least partially within a range of motion of the articulated serial robot (where the workspace is shared with operator and the motion of the operator is within the motion of the robot as shown in Fig. 3a-b see at least Fig. 1a & 3a-b and [¶ 27 & 41]); 
a cable having first and second ends, wherein the first end of the cable is connected to the distal end link, and wherein the second end is configured to connect to the object to thereby suspend the object from the distal end link within the shared workspace (cable is connecting the distal end of the robotic/manipulator with the payload see at least [¶ 27] and Fig.1a); 
a plurality of sensors, including a force sensor configured to measure a force on the cable and cable angle sensors configured to measure an angle of the cable with respect to a point on the distal end link, wherein the cable angle sensors (sensors to detect force and angle cable sensor see at least [¶ 27-27 & 32]); 
a first controller configured to regulate operation of the serial robot in response to the force and/or the angle to thereby assist the operator in moving the object, wherein the first controller is configured to translate vertically and horizontally within a shared workspace (the controller adjusts the movement/operation of the manipulator based on the detected cable tension/force, furthermore, Colgate discloses the robot/manipulator includes a distal end link that translate vertical and horizontal in shared space and controller includes a memory is programmed to that allow the robot to controls the movement of the robot, and operate efficiently and effectively see at least claim 1 and [¶ 7-9,11, 27, 29, 39-42, 58 & 67] and 1a-b and 3a-b Fig. 7); and 
a second controller configured to limit a position and a velocity of the articulated serial robot in the shared workspace according to predetermined position and velocity limits, wherein the second controller is configured to maintain the serial robot above a minimum height above the floor and below a threshold velocity, such that the overhead system is immune to a single-point failure (controller adjusts the movement/operation of the manipulator based on the detected cable tension/force that means limiting the velocity and position of the manipulator, furthermore, Colgate discloses when the tension cable is decreased that would cause the movement of the manipulator erratic/failure, hence the controller limit velocity of the manipulator based on the detected tension/force of the cable in order to avoid the robotic system from single point failure which make system immune of failure see at least claim 1 and [¶ 9,11, 27, 29, 39-42 & 67] and Fig. 7). 
 Colgate does not explicitly disclose an articulated serial robot that is mounted on a pedestal on floor; and angle sensors include a plurality of rotary encoders and a plurality of proximity sensors.

However, Zimmermann is directed to robotic system for moving a free-swinging load. Zimmermann discloses an articulated serial robot and cable connected the robot distal end from to and an object and the robot is mounted on pedestal supported by the floor as shown in Fig. 3, also system detect force in cable and cable with respect to a point on the distal end link, where the robot having the distal end link that translate vertically and horizontally within the shared workspace (see at least [¶ 54 & 62] and Fig. 2-3). Therefore, from the teaching of Zimmermann, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Colgate to provide articulated serial robot similar to that of the teaching Zimmermann in order the enhance the control robotic operation.
However, Lecours is directed to moving payload system. Lecours discloses plurality of cable angle sensors 64 and each angle sensor includes a rotary encoder and Hal effect sensors (see at least [¶ 27 & 61] and Fig. 1-10).  Therefore, from the teaching of Lecours, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Colgate to provide a plurality of cable angle sensors and each angle sensor includes a rotary encoder and Hall effect sensor similar to that of the teaching Lecours in order to detect cable angle more accurately.

17.	Claims  8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colgate et al. US2004/0143364 in view of Zimmermann et al. US2010/0094464 further in view of Valpola et al US2013/0151007.
Regarding claims 8 and 15, Colgate and Zimmermann in combination disclose all the limitation of claims 1 and 11 as discussed above, Colgate does not explicitly disclose  re-claim 8) wherein the control system is configured to respond to a single-point failure of one of the plurality of sensors or a violation of the force and/or velocity limits by executing a default control mode, and re-claim 15) wherein the single-point failure is a failure of one of the plurality of sensors and/or a violation of one of the position or velocity limits, the method further comprising executing a default mode via the control system responsive to the single-point failure.
However, Valpola is directed to a serial robot that manipulate and object. Valpola discloses robot includes robot gripper and force feedback sensor and once the robot determine the unsuccessful gripping based on the force sensor data, then robot controls gripping using the second sensor data, that means force sensor fails then the controller controls the gripper by using second data/default control mode see at least [¶ 12, 17, 60, 84]. Therefore, from the teaching of Valpola, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Colgate to use the technique of the once the force sensor failed the system execute  default control mode similar to that of the teaching Valpola in order enhance safety.

18.	Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colgate view of Zimmermann and Valpola further in view of Primessnig   US2015/0148958.
Regarding claims 9-10 and 16-17, Colgate, Zimmermann and Valpola in combination disclose all the limitation of claim 8 as discussed above, Colgate does not explicitly disclose re-claims 9 and 16) wherein the default control mode includes commanding the serial robot to return to a predetermined starting position such that the distal end link is above a minimum height; and re-claims 10 and 17) wherein the default control mode includes arresting motion of the serial robot.  
However, Primessnig is directed to failure handling of a robot. Primessnig discloses when the robot detect a failure then the robot automatically return distal end to start position (P1) which is above the minimum height as shown in Fig. 1B, furthermore, Primessnig discloses in case there is  failure the robot stop/arresting motion (see at least [¶ 20, 23, 26-27 & 39] and Fig. 1A-D). Therefore, from the teaching of Primessnig, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Colgate to use the technique of returning the robot distal end starting position/ above the minimum height and arresting the motion/stop of the robot  similar to that of the teaching Primessnig in order enhance safety.

19.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Colgate view of Zimmermann, Valpola and Primessnig in view of Nelson et al. US2020/0093553 (provisional application 62/734208 filed on 09/20/2018).
Regarding claim 18. Colgate, Zimmermann, Valpola and Primessnig  in combination disclose all the limitation of claim 17 as discussed above, Colgate discloses wherein the control system is configured to detect a loss of tension in the cable using the force sensor (detect loss of tension in cable see at least [¶ 11]), 
Colgate does not explicitly disclose the default mode of arresting motion of the articulated serial robot occurs in response to the loss of tension. 
However, Nelson is directed to robotic system with cable. Nelson discloses when the robot detect the loss of cable tension the robot lock all its joints to stop the articulated link, that means arresting the articulated links (see at least abstract and [¶ 5]).
Therefore, from the teaching of Nelson, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Colgate to use the technique of arresting the robot motion when the robot detect the loss of cable tension similar to that of the teaching Nelson in order enhance safety.


20.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Zimmermann and Lecours further in view of Nelson et al. US2020/0093553 (provisional application 62/734208 filed on 09/20/2018).
Regarding claim 20. Colgate, Zimmermann and Lecours in combination disclose all the limitation of claim 19 as discussed above, Colgate discloses wherein the control system is configured to detect a loss of tension in the cable using the force sensor (detect loss of tension in cable see at least [¶ 11]).
Colgate does not explicitly disclose wherein the first controller is configured to arrest motion of the serial robot in response to a loss of tension in the cable.  
However, Nelson is directed to robotic system with cable. Nelson discloses when the robot detect the loss of cable tension the robot lock all its joints to stop the articulated link, that means arresting the articulated links (see at least abstract and [¶ 5]).
Therefore, from the teaching of Nelson, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Colgate to use the technique of arresting the robot motion when the robot detect the loss of cable tension similar to that of the teaching Nelson in order enhance safety.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667